Citation Nr: 1410575	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-42 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asthma.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a respiratory disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, including as secondary to a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claims for entitlement to service connection on appeal.  

A hearing was held on November 2, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The record shows that the Veteran filed a claim for entitlement to service connection for chronic obstructive pulmonary disease and asthma.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86.  In light of this, the Board has recharacterized the issue on appeal as entitlement to service connection for a respiratory disorder, to include COPD and asthma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Reasons for Remand:  To attempt to obtain the Veteran's complete service treatment records; to procure relevant Social Security Administration (SSA) records; to secure updated VA treatment records; and to provide the Veteran VA examinations.

Service Treatment Records

The Veteran's VA claims file contains service treatment records from his period of military service.  While these records include a June 1978 entrance examination report, and notation of treatment throughout service, no separation examination for the Veteran is of record.  The Board notes that an August 1981 service treatment note indicates the need to make a physical examination appointment due to an expiration of term of service date of September 1, 1981.  This record is particularly pertinent to the issues on appeal.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including service treatment records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Efforts to locate these records must continue until VA concludes that the records do not exist or that further efforts to secure them would be futile.  On remand, the RO should attempt to acquire the Veteran's complete service treatment records, including the medical report of a separation examination, and to document the efforts made to locate any additional service treatment records in this case.

SSA Records

At the November 2011 Board hearing, the Veteran stated that he is receiving Social 
Security disability benefits, primarily for his respiratory disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the RO should request the Veteran's SSA records.

Updated VA Treatment Records

The evidence already of record indicates that the Veteran receives ongoing treatment with the Philadelphia VAMC.  The most recent VA treatment record in the claims file, including electronic records, is from August 2010.  On appeal, updated VA treatment records should also be secured.

VA Examinations

The Veteran has not been afforded a VA examination that addresses the nature and etiology of his claimed disabilities.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

A February 2010 treatment record from the Philadelphia VA Medical Center (VAMC) provides a diagnosis of asthma and an October 2006 treatment record from Temple University Hospital includes an impression of COPD.  The Veteran is also competent to report that he experienced respiratory difficulties during and since service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  His DD Form 214 also shows that he was stationed in Germany and worked as a supply and weapons clerk, which supports the Veteran's contentions that he was exposed to cold weather in Germany and to fumes while working in the motor pool.  As there is insufficient evidence to decide whether the Veteran's current respiratory disorder(s) is related to military service, a VA examination must be provided.  

The Veteran also contends that he has sleep apnea and an acquired psychiatric disorder, to include anxiety, as a result of his respiratory disorder.  The claims file contains a May 2010 Philadelphia VAMC treatment record which includes a diagnosis of obstructive sleep apnea and the Veteran is competent to report symptoms of anxiety.  Therefore, VA examinations and etiological opinions must also be provided with regard to these claims.         

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location, to request the complete service treatment records pertaining to the Veteran's service, including "inpatient" or "clinical" records.  In particular, attempts should be made to obtain the Veteran's separation examination report.  

The RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

3.  Obtain any and all VA treatment records from the Philadelphia VAMC from August 2010 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

4.  After completing the development above, schedule the Veteran for an examination with a suitably qualified VA medical professional to determine the nature and etiology of his respiratory disorder(s).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following: 

a.  Provide a diagnosis for each of the Veteran's currently present respiratory disorders.

The examiner should specifically provide or rule out diagnoses of chronic obstructive pulmonary disease and asthma.

b.  For any respiratory disorder found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during service or is otherwise causally or etiologically related to any incident of service
(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the development required by instructions 1-4 above, schedule the Veteran for an examination with a suitably qualified VA medical professional to determine the nature and etiology of his acquired psychiatric disorder(s).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following: 

a.  Provide a diagnosis for each of the Veteran's currently present acquired psychiatric disorders.

b.  For any acquired psychiatric disorder found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during service or is otherwise causally or etiologically related to any incident of service

c.  For any acquired psychiatric disorder found, the examiner must also provide an opinion on the following:
	
i.  Whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder was caused by the Veteran's respiratory condition(s).

ii.  Whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder was aggravated by the Veteran's respiratory condition(s).

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
6.  After completing the development required by instructions 1-4 above, schedule the Veteran for an examination with a suitably qualified VA medical professional to determine the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must provide an opinion on the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea arose during service or is otherwise causally or etiologically related to any incident of service

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by the Veteran's respiratory condition(s).

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated by the Veteran's respiratory condition(s).

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Thereafter, conduct any additional development deemed necessary, and readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


